Citation Nr: 1453288	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured left arm and hand.
 
2.  Entitlement to service connection for residuals of a fractured right arm.

3.  Entitlement to service connection for hernia disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air from October 1971 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a rating July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the benefits sought on appeal.

The Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in September 2011.  A hearing transcript is associated with the record.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).

The Board has twice remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  When the issues were first remanded in March 2012, the Board instructed the RO/AMC to obtain outstanding records of pertinent VA treatment and to provide the Veteran with VA examinations in conjunction with his claim.  The record reflects that the Veteran's VA treatment records were associated with the claims folder and he was provided with VA examinations in June 2012.  

Based on review of the June 2012 VA examination reports, in September 2013, the Board remanded the matters again to obtain clarification from the June 2012 VA examiner on whether the Veteran had current disabilities were related to his period of service.  An October 2013 addendum medical statement report has been obtained and associated with the claims folder.  The Board also instructed that the Veteran's service personnel records be obtained, which have now been associated with the claims folder.  The Board has reviewed the development and finds there has been substantial compliance with the requirements articulated in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of service connection for bilateral pes planus and hearing loss disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  After resolving any doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran has current residuals, to include limited and painful motion, from in-service left radius fracture. 

2.  The competent evidence of record does not demonstrate that the Veteran has current residuals from an in-service right ulnar fracture. 

3.  The preponderance of the evidence of record is against a finding that the Veteran's hernia disorder had an onset during his period of service or is otherwise related to his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of left arm fracture have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for entitlement to service connection for residuals of right arm fracture have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for entitlement to service connection for hernia have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

 As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

 The record reflects that VA sent to the Veteran all required notice in October 2008 and June 2009 letters, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims on appeal.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that a complete set of the Veteran's service treatment records (STRs) are missing through no fault of his own.  In such circumstances, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The RO notified the Veteran of the unavailability of the STRs, except for pre-induction exam and dental treatment records, and informed him in a November 2009 letter of alternative forms of evidence that he could substitute for the STRs.

Given VA's heightened duty to assist the Veteran, the Board in its 2012 remand directives instructed the RO (via the AMC) to provide the Veteran with a VA examination in conjunction with his claims.  The Veteran was provided with June 2012 VA examinations to determine the nature and etiology of his claimed disorders.  The examination reports show that the VA examiner noted a review of the claims folder and recorded the Veteran's reported medical history as well as clinical findings from examination.  Any deficiencies contained in the June 2012 VA examination reports were addressed in the addendum medical statement obtained in October 2013.  In the October 2013 addendum medical statement, the VA examiner provided medical opinions that were supported by rational statements on the nature and etiology of the claimed disorders.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Furthermore, VA afforded the Veteran a hearing on appeal.  The record shows that he along with his wife testified before the undersigned VLJ in September 2011.  

 Accordingly, the Board will address the merits of the claims.

2.  Service Connection 

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

 Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. 

Residuals of Right and Left Arm Fractures 

The Veteran seeks entitlement to service connection for residual of right and left arm fractures.  He reports that he broke his left arm while participating in a race as a member of the U.S. Air Force Track and Field Team, in 1974.  His service personnel records verify that he participated with the team as a sprinter.  The Veteran and his wife testified that he broke his right arm playing basketball.  The statement by his ex-wife indicates that she transported the Veteran home from the hospital on each occasion that he broke his arms.  Notably, an undated news article indicates that the Veteran participated in a power lifting meet in Tempe, Arizona, and that he was an active duty service member at that time.  He related to the reporter that he started lifting weights after he broke his arm in order to build his strength back up. 

A review of the limited copies of the Veteran's service treatment records does not show any complaints or treatment for right or left arm fractures.  Instead, the available reports of dental patient medical histories dated in July 1988, July 1987 and June 1990 show that the Veteran reported that he was in good health.  The reports of an examination prior to separation or medical history are not available. 

Post-service VA treatment records show that the Veteran presented in March 2000 for physical and rehabilitative services to treatment right elbow and left hand complaints.  It was noted that the Veteran had reported a recent motor vehicle accident and he worked as a mechanic.  The treatment record shows that the Veteran received bilateral arm braces to treat left carpal tunnel syndrome and right ulnar neuropathy. 

The Veteran filed his claims for entitlement to service connection for residuals of right and left arm fractures in October 2008.  At that time, the Veteran only indicated a history of in-service treatment for his history broken arms. 

In June 2012, the Veteran underwent VA examination for his claimed disorders.  The examination report shows that the Veteran reported history of a left radius fracture in 1974 when he fell and broke his arm during a track event.  He reported that his injury required surgery and insertion of a metal plate.  The Veteran also reported a history of a right ulnar fracture in 1974 or 1975 when he was playing basketball and he fell and broke his right arm.  He reported that this injury required surgical treatment and placement in cast for six to eight weeks.  The Veteran further reported that he began to experience symptoms of tingling and numbness in 1993 and he received bilateral wrist splints for treatment.  On clinical examination, the VA examiner observed that the Veteran had full range of motion in his right arm and normal right upper examination.  The Veteran had limited range of motion and painful movement in his left upper extremity.  The Veteran had a normal neurologic evaluation in both arms.  

Based on a review of the record and findings from clinical evaluation, the June 2012 VA examiner stated that it is at least as likely as not that the Veteran had a facture of one of his forearms while on active duty.  The VA examiner further stated that it would be speculative to opine that that the decrease range of motion of the left wrist and forearm are due to a fractured left forearm while on active duty.  The examiner noted that there is no objective evidence of either carpal tunnel syndrome or ulnar neuropathy on clinical evaluation and there was also no objective evidence on electromyography (EMG) or nerve conduction study (NCS).  

In an October 2013 addendum VA medical statement, the June 2012 VA examiner clarified that it is at least as likely as not that the Veteran had a fracture of his left forearm while on active duty.  The VA examiner stated that this medical conclusion was supported by a review of the medical evidence, the Veteran's and his ex-wife's statements as well as the newspaper article that discussed the Veteran's history of a broken arm.  The examiner again stated that it is would be speculative to opine that the decreased range of motion (ROM) of the left wrist and forearm are due to a fractured left forearm while on active duty.

Subsequent VA treatment records show that in March 2013, the Veteran presented with complaints of bilateral forearm pain for the past eight months or more.  He reported remote history of fractures in service.  On clinical evaluation, there was evidence of elongated forearm scar on the left arm and evidence of discomfort with rotation in both arms.  He was diagnosed with myalgia of bilateral forearms.  A September 2013 VA x-ray report of the right hand revealed no abnormalities. 

Again, in order to support an award of service connection, there must be evidence of (1) a current disability, (2) an in-service injury or disease, and (3) a medical nexus linking the current disability to the in-service injury or disease.  See Shedden, supra.  

With respect to the Veteran's claim for service connection for residuals of right arm fracture, the competent evidence of record does not demonstrate existence of a current disability for VA compensation purposes at any point during the period under appeal.  Notably, the June 2012 VA examination report shows that the Veteran had a normal evaluation for his right upper extremity and there was no evidence of neurologic involvement shown on clinical evaluation or from previous diagnostic testing.  While the March 2013 VA treatment record does show an assessment of myalgia that is not considered to be diagnosed condition for VA compensation purposes.  See VBA All-Stations Letter 98-17 (02/26/98).  Myalgia is "pain in a muscle or muscles."  See Dorland's Illustrated Medical Dictionary, at 1214 (32d ed. 2012).  Pain alone is not a disability for VA compensation purposes. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which compensation may be granted).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has current right arm disorder.  Again, the June 2012 VA examination report shows no objective findings of right arm disorder abnormalities and the later assessment of pain and discomfort, without more, does not in itself constitute a disability for which service connection may be granted.  

While the record does demonstrate a diagnosis of right ulnar neuropathy in 2000, the June 2012 VA examination report shows no finding of neurologic impairment in either arm on clinical evaluation and the EMG/NCS was negative.  There has been no diagnosis of right arm disability during the pendency of this claim since 2008.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Shedden, 381 F.3d at 1167, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his right arm during the course of the appeal. 

Thus, despite the reports of in-service right ulnar fracture, the evidence does not demonstrate that the Veteran has a current right arm disability at any time during the course of the appeal.  In the absence of any diagnosed right arm disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist]. Accordingly, the benefits sought on appeal are denied.

Regarding the Veteran's claim for residuals of left radius fracture, the competent medical evidence does show objective findings of decreased and painful motion in the left arm on clinical evaluation and there is evidence of residual scar on the left forearm.  Resolving doubt in his favor, the Board finds that with respect to element (1), current disability, the criterion has been satisfied.  

While a complete set of the Veteran's service treatment records is unavailable, the Veteran has provided lay statement and testimony that he suffered from an in-service left arm fracture.  The Veteran is competent to report that he injured his left arm during a track event and he required treatment, to include surgical treatment.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The record also contains the newspaper article that corroborates that the Veteran did break his arm during his period of service, although it does not indicate which of his arms had been broken.  After resolving any doubt in the Veteran's favor, the Board finds that the Veteran suffered from an in-service left arm fracture.  Element (2), an in-service injury, has been met. 

In addition, in the October 2013 addendum medical statement, the June 2012 VA examiner opined that it was at least as likely as not that the Veteran had a fracture of his left forearm while on active duty.  Notably, a diagnosis based on the Veteran's description of symptoms first manifested in service can be sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board acknowledges that the June 2012 VA examiner stated that it would be speculative to opine that the objective findings of decreased and painful motion in the left arm are due to the Veteran's in-service fractured left forearm.  However, given the VA examiner's medical statement connecting the Veteran's description of symptoms to his in-service injury, and resolving any doubt in the Veteran's favor, the Board finds that element (3), a medical nexus, has been shown by the evidence of record.  Accordingly, the Veteran's claim for service connection for residuals of left forearm fracture is granted.  

Hernia Disorder 

The Veteran seeks entitlement to service connection for hernia disorder.  He believes that his current hernia disorder is related to injury he sustained from weightlifting during his period of service.  He further reports that one of his treating medical professionals informed him that his hernia problems could have been related to weightlifting. 

The limited review of the Veteran's available service treatment records does not show any complaints or treatment for hernia problems.  Again, the available reports of dental patient medical histories dated in July 1988, July 1987 and June 1990 show that the Veteran reported that he was in good health, and there are no available reports of examination or medical history prior to separation.

VA treatment records show that the Veteran presented in May 2009 with complaints of abdominal pain and bulge, and he underwent hernia repair in June 2009. However, at his Board hearing, he testified that he had a lump for some time before his wife could convince him to see a doctor.

In June 2012, the Veteran underwent VA examination for his claimed disorder.   The examination report shows that the Veteran had an inguinal hernia that required surgical repair in 2009.  The Veteran reported that he had a history of weightlift in service and he remembered experiencing piercing pain, but he did not notice a bulge until he became older.  He also informed the VA examiner that his private medical provider had informed him that weightlifting can cause hernias.  Based on a review of the record and findings from clinical evaluation, the VA examiner essentially stated that an opinion was not possible for the hernia disorder without resort to speculation.  However, the VA examiner then went on to state that there is no objective evidence of any complaint of hernia or objective evidence of hernia on any physical examination until May 13, 2009.  The VA examiner further stated that it would be purely speculative to opine that the weight lifting from the Veteran's active duty resulted in a hernia 18 years later.  

In an October 2013 addendum medical statement, the June 2012 VA examiner clarified that it is less likely as not that the Veteran's hernia is due to military service.  The VA examiner noted that the available medical evidence within two years after the Veteran's separation from service are silent for hernia or even a question of hernia, and there is no objective evidence of any hernia on physical exam until May 13, 2009 which comes 18 years after his period of service.  The VA examiner considered the Veteran's report that his medical provider stated that "the hernia probably started with the weight lifting," however, the VA examiner felt that such an opinion was resorting to mere speculation.  The VA examiner concluded that it is less likely as not that the Veteran's hernia is due to military service.

In this case, the Veteran seeks entitlement to service connection for his current diagnosed hernia disorder.  However, the Board finds that the currently diagnosed disorder was incurred in service, and the Board finds that the preponderance of the evidence is against the finding that the Veteran's current diagnosed disorder is otherwise related to his period of service, to include his history of weightlifting.

While a complete set of the Veteran's service treatment records is unavailable, the Veteran has provided lay statement and testimony indicating that he participated in power lifting during his period of service and he would occasionally experience piercing pain in his abdomen.  However, the Veteran has not asserted, and the medical evidence of record does not show, that he sought any treatment immediately following his separation from service for any chronic hernia disorder.  Indeed, the record shows that the Veteran did not seek treatment for his hernia problem until 2009.  See 38 C.F.R. §3.303. 

The remaining question on appeal is whether the Veteran's current diagnosed disorder is related to his in-service weightlifting experience.  Based on a review of the competent evidence, the Board finds that the preponderance of the evidence is against a finding that his current disorder is related to his period of service. 

The record lacks any medical evidence that links the Veteran's current hernia disorder to his military service.  Indeed, the VA examiner provided medical opinions that heavily weigh against the Veteran's claims.  The VA examiner opined that it was less likely than not that the Veteran's current diagnosed hernia disorder is related to his period of service, to include his in-service weightlifting experience.  This medical opinion was supported by a sufficient rational statement.  See the October 2013 addendum to the June 2012 VA examination report.

The Board notes that the Veteran has alleged that his treating doctors have informed him that his hernia is related to his history of weightlifting. The Board finds this statement to be too attenuated to constitute competent medical evidence of nexus for direct service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Moreover, the Board has reviewed the available medical records, and none of the treatment notes reflect findings that the Veteran's hernia disorder is related to his history of weightlifting.  

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the Board concludes that the etiology of hernia disorder go beyond the capabilities of lay observations.  Although the Veteran is competent to report his symptoms of pain and discomfort, diagnosis of these diseases and determination of their causes requires medical examination, imaging, and detailed assessment of medical history.  The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of his disorder. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current hernia disorder had their onset in service or is otherwise related to his period of service.  The evidence in this case is not so evenly balanced to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for residuals of left arm fracture is granted. 

Entitlement to service connection for residuals of right arm fracture is denied. 

Entitlement to service connection for hernia is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


